                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DMSION
                                No. 5:19-HC-2052-D


SCOTT BODLEY,                               )
                                            )
                          Petitioner,       )
                                            )
                 v.                         )                               ORDER
                                            )
JUSTIN ANDREWS, Warden, et al.,             )
                                            )
                          Respondents.      )


       On February 15, 2019, Scott Bodley ("Bodley'' or ''petitioner") filed a petition for writ of

habeas corpus under 28 U.S.C. § 224lfor emergency injunctive reliefand for declaratory judgment

[D.E. 1]. On March 6, 2019, Bodley filed an amended petition [D.E. 5]. On March 13, 2019, the

court referred the motion to Magistrate Judge Numbers for review under 28 U.S.C. § 2243. On

May 2, 2019, Magistrate Judge Numbers issued a Memorandum and Recommendation ("M&R'')

and recommended that Bodley's motion be denied and his petition dismissed without prejudice.

See [D.E. 7]. Bodley did not respond to the M&R.

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions ofthe magistrate judge's report or specµied proposed :findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315

(4th Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a

timely objection, "a district court need not conduct a de novo review, but instead must only satisfy

itself that there is no clear error on the face of the record in order to accept the recommendation."

Diamond, 416 F.3d at 315 (quotation omitted).




                                                                     . ..
       The court has reviewed the M&R and the record. The court is satisfied that there is no clear

error on the face of the record and adopts the conclusions in the M&R.

       Jn sum, Bodley' s motions for injunctive relief and for declaratory judgment [D.E. 1, S] are

DENIED and Bodley's petition is DISMISSED without prejudice. The clerk shall close the case.

       SO ORDERED. This_!:._ day of September 2019.



                                                       1Aisc~;ym m.·
                                                       United States District Judge




                                                2
